DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the occluder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the occluder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8 and 15-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Deem et al. (US 2007/0265687).
Regarding claim 1, Deem discloses an ablation catheter (fig.22; apparatus 310) configured to ablate tissue in a lung of a patient, the ablation catheter comprising: a flexible shaft (fig.22; catheter 312) configured to advance endobronchially into an airway of the lung; an ablation electrode (fig.22; proximal electrode 316b) attached to a distal portion of the flexible shaft and configured to deliver radiofrequency (RF) electrical current to the tissue, wherein the ablation electrode is conductively connectable to an RF electrical energy source external to the patient; a liquid outlet (fig.22; infuson holes 318, see also [0123]) on the distal portion and configured to be in fluid communication with a source of hypertonic saline solution; and a first occluder (fig.22; distal inflatable balloons 314a) attached to the flexible shaft proximal to the ablation electrode and proximal to the liquid outlet (fig.22), wherein the first occluder is configured to expand to occlude the airway (fig.22). Deem discloses that first and second expandable electrodes may be positioned within the vessel at a desired distance from one another to provide an active electrode and a return electrode [0043]. However, 
Regarding claim 2, Deem discloses the ablation catheter of claim 1, wherein the occluder is a deployable balloon, a deployable valve and/or a deployable stent (fig.22; distal inflatable balloons 314a, see also [0123]).
Regarding claim 5, Deem in view of Kassab discloses the ablation catheter of claim 1, further comprising a second occluder (fig.22; distal inflatable balloon 314b) attached to the flexible shaft distal to the ablation electrode and the liquid outlet, wherein the second occluder is configured to expand to occlude the airway (fig.22).
Regarding claim 7, Deem discloses the ablation catheter of claim 1, further comprising a suction opening (fig.22; aspiration holes 318) at the distal portion of the flexible shaft and the suction opening is configured to be in fluid communication with a vacuum source to aspirate air from the airway ([0123]).
Regarding claim 8, Deem in view of Kassab discloses the ablation catheter of claim 7, wherein the suction opening is positioned distal to an occluder attached to the flexible shaft (fig.22 of Deem).
Regarding claim 15, Deem discloses the ablation catheter of claim 1, further comprising a navigation sensor on at least the distal end region ([0049).
Regarding claim 16, Deem discloses the ablation catheter of claim 15 wherein the navigation sensor includes a three-dimensional navigation sensor and/or a shape sensor ([0049]).
Regarding claim 17, Deem discloses the ablation catheter of claim 15, wherein the navigation sensor incudes at least one of a Fiber Bragg Grating sensor; an electromagnetic sensor, a 3D electromagnetic sensor, a 3D ultrasound sensor and an impedance tracking sensor configured for 3D navigation ([0049]).

Claims 1, 2, 5, 7, 8 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by DeSimone et al. (US 2018/0296264) (alternative rejection).
Regarding claim 1, DeSimone discloses an ablation catheter (fig.10; a electroporation device 800) configured to ablate tissue in a lung of a patient, the ablation catheter comprising: a flexible shaft (fig.11; shaft 810) configured to advance endobronchially into an airway of the lung; an ablation electrode (fig.10; electrodes 812) attached to a distal portion of the flexible shaft and configured to deliver radiofrequency (RF) electrical current to the tissue, wherein the ablation electrode is conductively connectable to an RF electrical energy source external to the patient; a liquid outlet (fig.10; apertures 814) on the distal portion and configured to be in fluid communication with a source of hypertonic saline solution; and a first occluder (fig.10; proximal balloon 820) attached to the flexible shaft proximal to the ablation electrode and proximal to the liquid outlet (fig.10), wherein the first occluder is configured to expand to occlude the airway (fig.11). However, DeSimone does not disclose wherein the flexible shaft has an outer diameter no greater than 2.0 mm and wherein an outer diameter of an assembly of the flexible shaft and the ablation electrode is no greater than 2.0 mm. 
Regarding claim 2, DeSimone discloses the ablation catheter of claim 1, wherein the occluder is a deployable balloon, a deployable valve and/or a deployable stent (fig.11 of DeSimone).
Regarding claim 5, DeSimone discloses the ablation catheter of claim 1, further comprising a second occluder (fig.10; distal balloon 830 of DeSimone) attached to the flexible shaft distal to the ablation electrode and the liquid outlet, wherein the second occluder is configured to expand to occlude the airway (fig.11 of DeSimone).
Regarding claim 7, DeSimone discloses the ablation catheter of claim 1, further comprising a suction opening (fig.10; on of apertures 814) at the distal portion of the flexible shaft and the suction opening is configured to be in fluid communication with a vacuum source to aspirate air from the airway. The apertures 814 is capable of being in communication with a vacuum source to aspirate air from the airway (fig.10).
Regarding claim 8, DeSimone discloses the ablation catheter of claim 7, wherein the suction opening is positioned distal to an occluder attached to the flexible shaft (fig.10 of DeSimone).
Regarding claim 12, DeSimone in view Kassab discloses the ablation catheter of claim 1, wherein the ablation catheter further comprises a second electrode (fig.10; electrode 812 close to proximal balloon 820) attached to the distal portion of the flexible shaft positioned proximally from the ablation electrode (fig.10; electrode 812 close to distal balloon 830) and distally from the occluder, and wherein the second electrode is conductively connectable to an impedance measurement element.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al. (US 2007/0265687) in view of Kassab (US 2013/0338530).
Regarding claim 3, Deem discloses the ablation catheter of claim 1, wherein the first occluder comprises wherein the balloon is configured to expand to occlude the airway. However, Deem does not specifically disclose the deployable balloon having a first cross section width of 1.5 to 30 mm.  Kassab teaches that catheter with a balloon that will typically be sized according to the preferred dimension of the organ after the distension [0065]. However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to include any size cross section width of balloon including 1.5 to 30 mm, since this modification would provide a predictable result of being able to use the device in a desired target area.
Regarding claim 4, Deem discloses the ablation catheter as claimed above. However, Deem does not disclose wherein a distance along the flexible shaft between the occluder and the ablation electrode is in a range of 5 to 40 mm. In another embodiment, Kassab teaches a catheter 20 that includes distance between the balloon and the electrodes is usually small, in the 0.5 mm to 2 cm (20 mm) range, but can be closer or farther away, depending on the particular application or treatment involved [0063]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have any distance between the balloon and the electrodes including in a range of 5 to 40 mm, since this modification would provide a predictable result of being able to use the device for particular application or treatment involved.
Regarding claim 11, Deem discloses the ablation catheter claimed above. However, Deem does not disclose the flexible shaft wherein the flexible shaft has an outer diameter less than 2 mm and is configured to bend to a radius of curvature of at least 7 mm.
Kassab teaches that tip of the catheter can be straight, curved, or angled to facilitate insertion [0065]. Kassab also teaches the flexible shaft has an outer diameter less than 2 mm ([0065] of Kassab). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the device of Deem with the flexible shaft has an outer diameter less than 2 mm and curved or angled catheter as taught by Kassab for the purpose of to facilitate insertion. The further modified device of Deem in view of Kassab remains silent regarding the radius curvature being at least 7 mm.  However, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have any range of radius curvature including at least 7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al. (US 2007/0265687). 
Regarding claim 6, Deem discloses the ablation catheter as claimed above. However, Deem does not disclose wherein a distance between the first and second occluder, along the flexible shaft, is in a range of 20 mm to 40 mm. The Applicant failed to provide a criticality of this particular range or unexpected results. Instead, the disclosure gives several ranges of measurement of the device as an example (see [0072], [0080], [0083], [0090], [0098] and [00100]) with no criticality of unpredictable results.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to have to have any distance between the first and second occlude including the distance in a range of 20 mm to 40 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 9 and 10, Deem discloses the ablation catheter as claimed above. Deem discloses the ablation catheter of claim 1, wherein the ablation electrode is a first ablation electrode, and the ablation catheter further comprises a second ablation electrode (fig.22; distal electrode 316b) attached to the distal portion of the flexible shaft (fig.22).  However, deem does not disclose wherein the ablation electrode has a length in a range of 3 to 20 mm and a distance between the first and second ablation electrodes along the distal portion is in a range of 5 to 15 mm. The Applicant failed to provide a criticality of this particular range or unexpected results. Instead, the disclosure gives several ranges of measurement of the device as an example (see [0072], [0080], [0083], [0090], [0098] and [00100]) with no criticality of unpredictable results.  It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have any length of electrode including a length between .5 to 5 mm and a distance between the first and second ablation electrodes along the distal portion is in a range of 5 to 15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al. (US 2007/0265687) in view of DeSimone et al. (US 2018/0296264).
Regarding claim 12, Deem discloses the ablation catheter of claim 1, wherein the ablation catheter further comprises a second electrode (fig.22; distal electrode 316b) attached to the distal portion of the flexible shaft positioned proximally from the ablation electrode and wherein the second electrode is conductively connectable to an impedance measurement element. The electrode 316b is capable of connectable to an impedance measurement element. However, Deem does not disclose the second electrode attached to the distal portion of the flexible shaft positioned proximally from the ablation electrode and distally from the occluder.
DeSimone teaches an electroporation device 800 comprising a proximal balloon (fig.10, 820), plurality of electrodes (fig.10; 812) and a distal balloon (fig.10; 830). DeSimone teaches a second electrode (electrode 812 close to proximal balloon 820) being positioned proximally from the ablation electrode (electrode 812 that is close to distal balloon 830) and distally from the occlude (820). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Deem with additional electrode that is in between the occluders for the purpose of treating more surface area.
Regarding claim 13, Deem /DeSimone discloses the ablation catheter as claimed. The modified device of Deem/DeSimone does not disclose wherein a distance between the ablation electrode and second electrode along the distal portion is in a range of 5 to 15 mm. The Applicant failed to provide a criticality of this particular range or unexpected results. Instead, the disclosure gives several ranges of measurement of the device as an example (see [0072], [0080], [0083], [0090], [0098] and [00100]) with no criticality of unpredictable results.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have any distance between the ablation electrode and second electrode including a range of 5 to 15 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 14, Deem / DeSimone discloses the ablation catheter as claimed above. However, Deem/ DeSimone does not disclose wherein the second electrode has a length between 0.5 to 5 mm. The Applicant failed to provide a criticality of this particular range or unexpected results. Instead, the disclosure gives several ranges of measurement of the device as an example (see [0072], [0080], [0083], [0090], [0098] and [00100]) with no criticality of unpredictable results.  It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have any length of electrode including a length between .5 to 5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Allowable Subject Matter
Claim18-21 and 23-32 are allowed.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Both Deem and DeSimone disclose the claimed invention in the independent claim 18 except a controller configured to automatically stop suction through the suction opening in response to a reduction of at least five percent in an impedance between the ablation electrode and the second electrode.  The examiner failed to find prior art, neither alone, nor in combination, that discloses a controller configured to automatically stop suction through the suction opening in response to a reduction of at least five percent in an impedance between the ablation electrode and the second electrode while also including each and every limitation set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Primary Examiner, Art Unit 3794